 


113 HR 5316 IH: Safely Exacting Cautious Useful Rules for Immigration This Year (SECURITY) Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS  2d Session 
H. R. 5316 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Stockman introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the  Committees on Homeland Security,  Ways and Means,  Armed Services, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To secure the border between the United States and Mexico. 
 
 
1.Short title This Act may be cited as the Safely Exacting Cautious Useful Rules for Immigration This Year (SECURITY) Act. 
2.Findings and declaration of policy 
(a)The Congress finds that: 
(1)An estimated 11,800,000 aliens reside in the United States in contravention of Federal immigration law. 
(2)The construction of a double-layered fence along the entire Southern Border reduces illegal immigration, decreases cross-border smuggling, and enables the effective deployment of manpower, as demonstrated by the San Diego sector where a fence was built in 2004. 
(3)Aliens, such as the El Salvadoran national and MS–13 gang members Kevin Fabricio Claros Cantarero and Julio Martinez, have attempted to use applications for asylum in order to reside in the United States. 
(4)The closing of Border Patrol stations, such as in June 2011, and failure to deploy the National Guard to assist the Border Patrol, such as during the border crisis of June 2014, impaired the ability of law enforcement to secure the border. 
(5)The backlog of immigration cases, in which 87 percent of cases where ICE filed Notices to Appear between 2009 to 2014 are still pending in 2014, could be addressed if Congress knew the number of judges needed in immigration courts. 
(6)Illegal aliens, despite being ineligible, received $4.2 billion in additional child tax credits from the United States Treasury in 2010 by applying with an individual taxpayer identification number.  
(7)Aliens have been applying for and receiving public benefits from Federal, State, and local governments in substantially burdensome levels, such as $791.6 million covered by California taxpayers in 2013. 
(b)The Congress further finds and declares that it serves a compelling government interest of the United States to— 
(1)establish and regularly evaluate the security at United States borders using the same metric; 
(2)construct a double-layered fence along the entire Southern Border of the United States; 
(3)provide adequate manpower for enforcement of immigration laws, sufficient judges to address the backlog in immigration courts, and the appropriate number of beds and facilities to meet immigration detention needs;  
(4)end the release of dangerous criminal aliens and the likelihood of foreign gang members using refugee and asylee status to reside in the United States; and 
(5)remove incentives for illegal immigration provided by the availability of public benefits. 
3.Achieving and maintaining operational control of the border 
(a)PlanNot later than 180 days of the date of enactment of this Act, the Secretary of Homeland Security shall develop and submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a plan to achieve and maintain operational control of the entire international land and maritime borders of the United States. The Secretary shall begin implementing the plan immediately following its submission. 
(b)Definition of operational control of the borderFor purposes of this Act, the term operational control means the prevention of all unlawful entries into the United States, including entries by terrorists, other unlawful aliens, instruments of terrorism, narcotics, and other contraband. Any changes to the definition of operational control as defined in this Act must be approved by Congress. 
(c)Report and certification 
(1)Not later than one year after the date of enactment of this Act and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the progress made toward achieving and maintaining operational control of the entire international land and maritime borders of the United States. Such report shall contain an analysis of the reason why, if any, operational control has not been achieved or maintained, and steps the Department will take to meet its goal of operational control. 
(2)Within 30 days of receiving the report, the respective committees in subsection (1) must certify whether operational control has been met. 
(d)Failure To achieve operational controlIf the Department of Homeland Security fails to achieve or maintain operational control, then twenty-five percent of the Department’s Under Secretary for Management’s budget will be cut and redistributed to Customs and Border Protection to go toward surveillance and interdiction activities. 
4.Construction and completion of reinforced double-layered fencing along the southern border 
(a)Section 564 of division E of the Consolidated Appropriations Act of 2008 (Public Law 110–161) is hereby repealed. 
(b)PlanThe Secretary of Homeland Security shall establish a plan to construct double-layered reinforced fencing as required under section 3 of the Secure Fence Act of 2006 (Public Law 109–367). Such plan must be submitted by the Secretary within 180 days of enactment of this Act to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. The plan shall include annual deadlines to complete a proportion of the total construction of the fence, with the entirety of the fence to be completed no later than 10 years from the date of the submission of the plan. 
(c)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall submit a report on the progress of the fence to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. The report shall include whether planned objectives have been achieved by the Secretary’s proposed deadline, and detailed reasons why such deadline, if any, has not been met. 
(d)If the Secretary of Homeland Security does not submit a plan or fencing progress reports as required by subsections (b) and (c) of this section, the budget of the Secretary of Homeland Security shall be reduced by twenty-five percent and redistributed to Customs and Border Protection operations along the border where the fence has not yet been constructed. 
5.Use of national guard to support department of homeland security border control activities 
(a)DeploymentIn addition to the members of the National Guard deployed along the Southern Border as of the date of the enactment of this Act, the Secretary of Defense shall provide for the deployment of not less than an additional 10,000 members of the National Guard to be made available to border State Governors along the Southern Border until the date on which the Secretary of Homeland Security certifies that the Federal Government has achieved operational control of the Southern Border as defined in section 2 of this Act. 
(1)Additional deploymentsThe Secretary of Defense may exceed the number specified in this section at the request of a Governor of a State along the Southern Border if operational control of the Southern Border has not been achieved. 
(2)Deployment authoritiesMembers of the National Guard required to be deployed under this section may be deployed under section 502(f) of title 32, United States Code, pursuant to a State border control activities plan approved under section 112a of such title, as added by this section, or pursuant to the order of the Secretary of Defense under any other provision of law. 
(b)Exemption from end strengths and other limitationsMembers of the National Guard deployed pursuant to this section shall not be included in the calculation to determine compliance with— 
(1)limits on end strength; or 
(2)limits on the number of National Guard personnel that may be placed on active duty for operational support. 
(c)Federal assistance for state border control activities plansTitle 32, United States Code, is amended by adding after section 115, section 116: 
 
116.Assisting States in securing the border 
(a)Funding assistanceThe Secretary of Defense shall provide funds to the Governor of a State who submits to the Secretary a State border control activities plan satisfying the requirements of subsection (c). Such funds shall be used for the following: 
(1)The pay, allowances, clothing, subsistence, gratuities, travel, and related expenses, as authorized by State law, of personnel of the National Guard of that State used, while not in Federal service, for the purpose of border control activities. 
(2)The operation and maintenance of the equipment and facilities of the National Guard of that State used for the purpose of border control activities. 
(3)The procurement of services and equipment, and the leasing of equipment, for the National Guard of that State used for the purpose of border control activities. However, the use of such funds for the procurement of equipment may not exceed $10,000 per item, unless approval for procurement of equipment in excess of that amount is granted in advance by the Secretary of Defense. 
(b)Use of personnel performing full-Time National Guard duty 
(1)Under regulations prescribed by the Secretary of Defense, personnel of the National Guard of a State may, in accordance with the State border control activities plan referred to in subsection (c), be ordered to perform full-time National Guard duty under section 502(f) of this title for the purpose of carrying out border control activities. 
(2)A member of the National Guard serving full-time National Guard duty under orders authorized under paragraph (1) shall participate in the training required under section 502(a) of this title in addition to the duty performed for the purpose authorized under that paragraph. The pay, allowances, and other benefits of the member while participating in the training shall be the same as those to which the member is entitled while performing duty for the purpose of carrying out border control activities. The member is not entitled to additional pay, allowances, or other benefits for participation in training required under section 502(a)(1) of this title. 
(3)Appropriations available for the Department of Defense for homeland defense may be used for paying costs associated with a member’s participation in training described in this section. Appropriations available for paying those costs shall be available for making the reimbursements. 
(c)To ensure that the use of units and personnel of the National Guard of a State pursuant to a State border control activities plan does not degrade the training and readiness of such units and personnel, the following requirements shall apply in determining the border control activities that units and personnel of the National Guard of a State may perform: 
(1)The performance of the activities may not adversely affect the quality of that training or otherwise interfere with the ability of a member or unit of the National Guard to perform the military functions of the member or unit. 
(2)National Guard personnel will not degrade their military skills as a result of performing the activities. 
(3)The performance of the activities will not result in a significant increase in the cost of training. 
(4)In the case of border control activities performed by a unit organized to serve as a unit, the activities will support valid unit training requirements. 
(d)Plan requirementsA State border control activities plan shall— 
(1)specify how personnel of the National Guard of that State are to be used in border control activities in support of the mission of the United States Customs and Border Protection of the Department of Homeland Security; 
(2)certify that those operations are to be conducted at a time when the personnel involved are not in Federal service; 
(3)certify that participation by National Guard personnel in those operations is service in addition to training required under section 502 of this title; 
(4)certify that any engineer-type activities (as defined by the Secretary of Defense) under the plan will be performed only by units and members of the National Guard; 
(5)include a certification by the Attorney General of the State (or, in the case of a State with no position of Attorney General, a civilian official of the State equivalent to a State attorney general) that the use of the National Guard of the State for the activities proposed under the plan is authorized by, and is consistent with, State law; and 
(6)certify that the Governor of the State or a civilian law enforcement official of the State designated by the Governor has determined that any activities included in the plan that are carried out in conjunction with Federal law enforcement agencies serve a State law enforcement purpose. 
(e)Examination of planBefore funds are provided to the Governor of a State under this section and before members of the National Guard of that State are ordered to full-time National Guard duty as authorized in subsection (b), the Secretary of Defense shall, in consultation with the Secretary of Homeland Security, examine the adequacy of the plan submitted by the Governor under subsection (c). The plan as approved by the Secretary of Defense may provide for the use of personnel and equipment of the National Guard of that State to assist United States Customs and Border Protection in the transportation of aliens who have violated a Federal immigration law. 
(f)Annual reportThe Secretary of Defense shall submit to Congress within 180 days an annual report regarding assistance provided and activities carried out under this section during the preceding fiscal year. The report shall include the following: 
(1)The number of members of the National Guard deployed along the border. 
(2)A description of the border control activities conducted by the National Guard along the border. 
(3)An accounting of the amount of funds provided to each State. 
(4)A description of the effect on military training and readiness of using units and personnel of the National Guard to perform activities under the State border control activities plans. 
(g)Statutory constructionNothing in this section shall be construed as a limitation on the authority of any unit of the National Guard of a State, when such unit is not in Federal service, to perform law enforcement functions authorized to be performed by the National Guard by the laws of the State concerned. 
(h)Border control activities definedThe term border control activities, with respect to the National Guard of a State, means the use of National Guard personnel in border control activities authorized by the law of the State and requested by the Governor of the State in support of the mission of the United States Customs and Border Protection of the Department of Homeland Security, including activities as follows: 
(1)Armed vehicle and foot patrols along the international border between the United States and Mexico. 
(2)Interdiction of a vehicle, vessel, aircraft or other similar activity. 
(3)Search, seizure, and detention of suspects. 
(4)Construction of roads, fences, and vehicle barriers. 
(5)Search and rescue operations. 
(6)Intelligence gathering, surveillance, and reconnaissance. 
(7)Aviation support. . 
6.Keeping criminal aliens off of the streets 
(a)Detention, release, and removal of aliens ordered removed 
(1)In section 241(a)(1)(A) of the Immigration and Nationality Act, strike Attorney General and insert Secretary of Homeland Security. 
(2)In section 241(a)(1)(B) of the Immigration and Nationality Act, strike following: and insert following, if the alien is in the custody of the Secretary on the date in question, and if the alien is not yet in the custody of the Secretary, then the removal period will start on the day the alien is taken into custody of the Secretary after the latest of the following:. 
(3)Strike section 241(a)(1)(C) of the Immigration and Nationality Act, and replace with: 
 
(C)Suspension of periodThe removal period shall be extended beyond a period of 90 days and the alien may remain in detention during such extended period if: 
(i)The alien fails or refuses to make timely application in good faith for travel or other documents necessary to the alien’s departure or conspires or acts to prevent the alien’s removal subject to an order of removal, or in any other way fails or refuses to fully cooperate with the Secretary of Homeland Security’s efforts to carry out the removal order. 
(ii)Any court, immigration judge or the Board of Immigration Appeals orders a stay of the alien’s removal. 
(iii)Another agency takes custody of the alien.. 
(4)In section 241(a)(1)(2) of the Immigration and Nationality Act, strike Attorney General each time it appears and replace with Secretary of Homeland Security. 
(5)Strike section 241(a)(3) of the Immigration and Nationality Act and replace with: 
 
Supervision after 90-day periodIf the alien does not leave or is not removed within the removal period, or is not detained pursuant to paragraph (8) of this subsection, the alien pending removal shall be subject to supervision under regulations prescribed by the Secretary of Homeland Security. The regulations shall include provisions: 
(A)Requiring the alien— 
(i)to appear before an immigration officer monthly for identification, and to be eligible for placement in detention again if an appearance is missed; 
(ii)to give information under oath about the alien’s nationality, circumstances, habits, associations, and activities, and other information the Secretary of Homeland Security considers appropriate; and 
(iii)to obey reasonable restrictions on the alien’s conduct or activities that the Secretary of Homeland Security prescribes for the alien through regulations. 
(B)The Secretary of Homeland Security must ensure— 
(i)that the alien’s whereabouts are continually monitored electronically to prevent the alien absconding; 
(ii)that local law enforcement are notified upon the alien’s settlement in a community of the alien’s arrival and known criminal history; and 
(iii)that any other reasonable precautions in light of the alien’s circumstances of release are taken for the protection of the community, at the Federal Government’s expense.. 
(6)In section 241(a)(4) of the Immigration and Nationality Act, strike Attorney General each time it appears and replace with Secretary of Homeland Security. 
(7)In section 241(a)(6) of the Immigration and Nationality Act, insert following comply with the order of removal, , in accordance with the procedures in paragraph (8). 
(8)Insert after paragraph (7): 
 
(8)Detention of aliens from countries refusing repatriationThe Secretary of Homeland Security shall establish an administrative review process through the rulemaking process, available only to those aliens who are not otherwise subject to mandatory detention, to determine whether and how to release those aliens who have received a final order of removal, and have made all reasonable efforts to comply, including fully cooperating with the Secretary of Homeland Security, but the United States has been unable to return to the alien’s country of origin. 
(A)The Secretary will have the authority to detain the alien for 90 days beyond the removal period even if this review process is not instituted. 
(B)At the end of the removal period, the Secretary shall indicate in writing if the review process should be initiated. 
(C)The first hearing to determine whether the alien should be released shall be held within 90 days after the Secretary indicates the review process shall be initiated. 
(D)Both the Secretary and the alien shall be able to present evidence during this review process. 
(E)There will be further hearings every 180 days to determine whether the alien should remain in detention or, if released, be again detained, until the alien is removed from the United States or otherwise leaves the country. 
(F)During the review process, the alien may continue to be detained, or, if released, shall be detained again, if evidence is presented at the first or subsequent hearing that— 
(i)there is still any significant likelihood the alien may be removed, 
(ii)the alien has a highly contagious disease that poses a threat to public safety, 
(iii)the Secretary of State says release would have adverse foreign policy consequences, 
(iv)there is reason to believe based on classified information that releasing the alien would threaten the security of the United States, 
(v)the release of the alien would threaten the safety of the community or any individual, 
(vi)conditions of release cannot be expected to ensure the safety of the community, 
(vii)the alien has committed any aggravated felonies as defined in section 101(a)(43)(A) of this Act, or a crime of violence as defined in 16 U.S.C. 18, or 
(viii)because of a mental condition the alien is likely to commit a crime of violence or threaten the safety of himself or any other person. 
(G)The review will allow one administrative appeal of the outcome of the hearing. After the alien has exhausted his administrative remedies, review of the outcome will only be available through habeas corpus proceedings under the U.S. District Court for the District of Columbia. 
(H)If the review determines that the alien should be released, the Secretary of Homeland Security shall provide notice to the chief law enforcement officers of the State and local jurisdiction in which the alien is released of the identity of the alien and the circumstances which under which he or she was not able to be removed or detained, and will describe what sanctions, if any, have been applied to the alien’s country, if the alien has not been removed because that country has refused to accept the alien.. 
(b)Strike section 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253(d)) and replace with the following: 
 
(d)Sanctions on countries which deny or delay accepting aliens 
(1)Countries refusing or unreasonably delaying repatriationIf a country for more than 60 days after receiving a request from an official of the United States who is authorized to make such a request refuses to accept an alien who is a citizen, national, subject, or resident, that country will be considered to be refusing or unreasonably delaying repatriation. 
(2)Report 
(A)Within 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall prepare, publish publicly to the Department of Homeland Security Website, and submit to Congress a report listing for each month the following: 
(i)The number of aliens without lawful status or presence released from the custody of the Department of Homeland Security with criminal convictions or arrests, including a list of the crimes for which each alien was convicted or arrested, the reason for the release from custody, and the detention status of each alien. 
(ii)The number of aliens without lawful status or presence that come from a country, which, in the previous six months, refused or unreasonably delaying repatriating its citizens, nationals, subjects, or residents, and will include the total number of aliens from each country that has refused or delayed repatriation, the detention status of each of these aliens, and the criminal record of each of these aliens. 
(B)Following the first report, the Secretary shall submit subsequent reports annually. If the Secretary of Homeland Security misses the deadline for submitting one of these reports by more than 90 days, any American citizen has a cause of action in the United States District Court against the Secretary to compel the Secretary to publish the late report. 
(3)VisasNot later than 60 days after the first report has been submitted, and for each report thereafter, the Secretary of State may not issue a visa to any citizen, national, subject, or resident of a country listed in the report. This subsection will apply to the country until a report pursuant to subsection (2) of this section is submitted to Congress or the Secretary of Homeland Security otherwise certifies that the country no longer meets the requirements to be listed in the report, and the country has issued appropriate travel documents to and accepted every alien listed in a report that they have refused. If the State Department should issue a visa to a citizen, national, subject, or resident when it is not legal to do so under this section, that visa shall be null and void under law. If a State Department issues a visa when it is not legal to do so under this section, employees of the State Department shall no longer be eligible for bonuses or salary increases until it has revoked all such unlawful visas and stopped issuing such visas. 
(4)TradeIf a country listed in the report has any favored or preferred status in a trade agreement with the United States, the country will lose that status. This sanction will apply to the country until another report is submitted to Congress or the Secretary of Homeland Security otherwise certifies that the country no longer meets the requirements to be listed in the report, and the country has issued appropriate travel documents to and accepted every alien listed in a report that they have refused. 
(5)Foreign aidIf a country listed in the report receives any money from the United States in foreign aid, the United States will discontinue all such aid. This sanction will apply to the country until another report is submitted to Congress or the Secretary of Homeland Security otherwise certifies that the country no longer meets the requirements to be listed in the report, and the country has issued appropriate travel documents to and accepted every alien listed in a report that they have refused.. 
(c)SeverabilityIf any of the provisions of this Act is held to be invalid for any reason, the remainder of the Act shall not be affected by such holding. 
7.Grounds of inadmissibility and deportability for alien gang members 
(a)Definition of gang memberSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following: 
 
(53) 
(A)The term criminal gang means an ongoing group, club, organization, or association of 5 or more persons that has as one of its primary purposes the commission of 1 or more of the following criminal offenses and the members of which engage, or have engaged within the past 5 years, in a continuing series of such offenses, or that has been designated as a criminal gang by the Secretary of Homeland Security, in consultation with the Attorney General, as meeting these criteria. The offenses described, whether in violation of Federal or State law or foreign law and regardless of whether the offenses occurred before, on, or after the date of the enactment of this paragraph, are the following: 
(i)A felony drug offense (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)). 
(ii)An offense under section 274 (related to bringing in and harboring certain aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or section 278 (relating to importation of alien for immoral purpose). 
(iii)A crime of violence (as defined in section 16 of title 18, United States Code). 
(iv)A crime involving obstruction of justice, tampering with or retaliating against a witness, victim, or informant, or burglary. 
(v)Any conduct punishable under sections 1028 and 1029 of title 18, United States Code (relating to fraud and related activity in connection with identification documents or access devices), sections 1581 through 1594 of such title (relating to peonage, slavery and trafficking in persons), section 1952 of such title (relating to interstate and foreign travel or transportation in aid of racketeering enterprises), section 1956 of such title (relating to the laundering of monetary instruments), section 1957 of such title (relating to engaging in monetary transactions in property derived from specified unlawful activity), or sections 2312 through 2315 of such title (relating to interstate transportation of stolen motor vehicles or stolen property). 
(vi)A conspiracy to commit an offense described in clauses (i) through (v). 
(B)Notwithstanding any other provision of law (including any effective date), the term applies regardless of whether the conduct occurred before, on, or after the date of enactment of this paragraph.. 
(b)InadmissibilitySection 212(a)(2) of such Act (8 U.S.C. 1182(a)(2)), is amended by adding at the end the following: 
 
(J)Aliens associated with criminal gangsAny alien is inadmissible who a consular officer, the Secretary of Homeland Security, or the Attorney General knows or has reason to believe— 
(i)to be or to have been a member of a criminal gang (as defined in section 101(a)(53)); or 
(ii)to have participated in the activities of a criminal gang (as defined in section 101(a)(53)), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang.. 
(c)DeportabilitySection 237(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)), is amended by adding at the end the following: 
 
(G)Aliens associated with criminal gangsAny alien is deportable who the Secretary of Homeland Security or the Attorney General knows or has reason to believe— 
(i)is or has been a member of a criminal gang (as defined in section 101(a)(53)); or 
(ii)has participated in the activities of a criminal gang (as so defined), knowing or having reason to know that such activities will promote, further, aid, or support the illegal activity of the criminal gang.. 
(d)Designation 
(1)In generalThe Immigration and Nationality Act (8 U.S.C. 1182) is amended by inserting after section 219 the following: 
 
220.Designation of Criminal Street Gang 
(a)DesignationThe Secretary of Homeland Security, in consultation with the Attorney General and the Secretary of State, may designate a group or association as a criminal street gang if its conduct is described in section 101(a)(53) or if the group or association conduct poses a significant risk that threatens the security and the public safety, national security, homeland security, foreign policy, or economy of the United States. 
(b)Effective dateDesignations under subsection (a) shall remain in effect until the designation is revoked after consultation between the Secretary of Homeland Security, the Attorney General, and the Secretary of State or is terminated in accordance with Federal law. The Secretary shall notify the Senate Judiciary Committee and the House Judiciary Committee of any revocation of designation at least 30 days before the revocation takes effect.. 
(2)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 219 the following: 
 
Sec. 220. Designation of criminal street gang.. 
 . 
(e)Mandatory detention 
(1)In generalSection 236(c)(1)(D) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)(D)) is amended— 
(A)by inserting or 212(a)(2)(J), after 212(a)(3)(B); and 
(B)by inserting or 237(a)(2)(G), before 237(a)(4)(B). 
(2)Annual reportNot later than 180 days after the end of each fiscal year, the Secretary of Homeland Security, after consultation with the Department of Justice, shall submit a report to the Committees on the Judiciary of the House of Representatives and of the Senate on the number of aliens detained under the amendments made by paragraph (1). 
(f)Asylum claims based on gang affiliation 
(1)Inapplicability of restriction on removal to certain countriesSection 241(b)(3)(B) of the Immigration and Nationality Act (8 U.S.C. 1251(b)(3)(B)) is amended, in the matter preceding clause (i), by inserting who is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) or who is following to an alien. 
(2)Ineligibility for asylumSection 208(b)(2)(A) of such Act (8 U.S.C. 1158(b)(2)(A)) is amended— 
(A)in clause (v), by striking or at the end; 
(B)by redesignating clause (vi) as clause (vii); and 
(C)by inserting after clause (v) the following: 
 
(vi)the alien is described in section 212(a)(2)(J)(i) or section 237(a)(2)(G)(i) (relating to participation in criminal street gangs); or. 
(g)Temporary protected statusSection 244 of such Act (8 U.S.C. 1254a) is amended— 
(1)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; 
(2)in subparagraph (c)(2)(B), by adding at the end the following: 
 
(iii)the alien is, or at any time after admission has been, a member of a criminal gang (as defined in section 101(a)(53)).; and  
(3)in subsection (d)— 
(A)by striking paragraph (3) and redesignating paragraph (4) as paragraph (3); and 
(B)in paragraph (3), as redesignated, by adding at the end the following: The Secretary of Homeland Security may detain an alien provided temporary protected status under this section whenever appropriate under any other provision of law.. 
(h)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
8.Additional judges 
(a)EvaluationNot later than 30 days after the enactment of this Act, the Attorney General, in consultation with the Secretary of Homeland Security, shall submit to Congress a report indicating the number, if any, of additional immigration judges that are needed to process the backlog of removal cases. 
(b)ReportingFollowing the initial report, the Attorney General, in consultation with the Secretary of Homeland Security, shall thereafter submit a report annually to the Committee on the Judiciary in the Senate and the Committee on the Judiciary in the House, indicating the number of immigration judges needed for the following fiscal year. 
9.Additional detention space 
(a)Additional detention space needed To house unlawful entrantsNot later than 30 days of enactment, the Secretary of Homeland Security shall submit to Congress a request for additional beds and detention space needed to hold criminal aliens and aliens without lawful presence or lawful status. 
(b)ReportingThe Secretary of Homeland Security shall submit to Congress annually a report indicating the number, if any, of additional detention beds and detention space needed to hold criminal aliens and aliens without lawful presence or lawful status. 
(c)FundingSuch requests are hereby authorized to be funded. 
10.Offsets 
(a)Closing the additional child tax credit loophole 
(1)In generalSubsection (e) of section 24 of the Internal Revenue Code of 1986 is amended by striking under this section to a taxpayer and all that follows and inserting  
under this section to any taxpayer unless—
(A)such taxpayer includes the taxpayer’s valid identification number (as defined in section 6428(h)(2)) on the return of tax for the taxable year, and 
(B)with respect to any qualifying child, the taxpayer includes the name and taxpayer identification number of such qualifying child on such return of tax.. 
(2)Effective dateThe amendment made by this section shall apply to the first full taxable year and all subsequent years following the date of enactment of this Act. 
(b) Section 1641 of title 8 of the United States Code is amended by adding 
(1) Limitation on benefits for previously unlawful aliens
 
(d)Limitation on benefits for previously unlawful aliensAny alien in violation of section 212(a)(6) or section 212(a)(7) of the Immigration and Nationality Act who gains lawful status pursuant to an Act of Congress, or lawful status or lawful presence pursuant to an order or policy directive by the Executive Branch, is hereby not qualified for public benefits under this section.. 
(2)Effective dateThis provision shall be effective upon enactment of this Act. 
(c)Foreign remittance tax 
(1)In generalSection 1073 of Public Law 111–203 is amended by adding: 
 
Taxation of Remittances All monetary remittances sent from senders in the United States to recipients in any of the top ten remittance recipient nations shall be taxed at the rate of ten percent (10%) of the transmitted amount, provided however that the transmitters shall not be required to provide to the Internal Revenue Service information with respect to each individual transmission. The top ten remittance recipients are defined as those ten nations with the greatest money transfers from the United States, from reported data required in Public Law 111–203. . 
(2)Effective dateThis provision shall be effective upon enactment of this Act. 
11.Limitation on deferred action for childhood arrivals; restrictions on employment authorization for aliens not in lawful statusNo agency or instrumentality of the Federal Government may use Federal funding or resources— 
(1)to consider or adjudicate any new or previously denied application of any alien requesting consideration of deferred action for childhood arrivals, as authorized by Executive memorandum on August 15, 2012; or 
(2)to authorize any alien to work in the United States if such alien— 
(A)was not lawfully admitted into the United States in compliance with the Immigration and Nationality Act (8 U.S.C. 1101 et seq.); and 
(B)is not in lawful status in the United States on the date of the enactment of this Act. 
 
